Motion to dispense with printing the record on appeal granted insofar as to permit the appeal to be heard on the original ease on appeal upon which the appeal was heard in the Appellate Term plus one typewritten copy of the additional papers req. ired on appeal to this court, without printing the same, but upon printed appellant’s points; the record on appeal and printed appellant’s points to be filed with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.